Citation Nr: 1133253	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  95-09 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a left hip injury, evaluated as 60 percent disabling from March 10, 1992, to May 16, 2002.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to January 1964 and March 1964 to January 1971.

This appeal originally came before the Board of Veterans' Appeals (Board) from an October 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that continued a 20 percent evaluation for the service-connected left hip disability.  In May 1997, the RO increased the evaluation to 30 percent effective March 1, 1990.  In March 1999, the Board remanded this matter for additional development.  In a May 2001 rating decision, the RO granted an increased 60 percent evaluation, effective March 10, 1992.  In October 2002, the RO granted a 100 percent rating from May 17, 2002 and a 30 percent rating from July 1, 2003.  In June 2003, the Board remanded the Veteran's claims to the RO to satisfy a hearing request.  The requested Board hearing was held in August 2003.  

In October 2004, the Board denied the Veteran's claim for an increased rating for residuals of a left hip injury, evaluated as 60 percent disabling from March 10, 1992, 100 percent disabling from May 17, 2002, and 30 percent disabling from July 1, 2003.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand (Joint Motion) in August 2005.  By Order of the Court in September 2005, the claim was returned to the Board.  

Pursuant to the Joint Motion, the issue remaining on appeal is entitlement to an increased rating for residuals of a left hip injury, evaluated as 60 percent disabling from March 10, 1992 to May 16, 2002.  The Board notes that the issue of entitlement to service connection for a skin rash as a result of herbicide exposure was also subject to the Joint Motion, however, this issue was subsequently granted in a June 2008 rating decision.  The parties agreed that the Veteran does not contest the other issues denied by the Board and the Court affirmed the Board's decision as to those issues.  Hence, the only issue remaining before the Board is set forth on the title page of this decision.

In February 2006, the Board found that the Veteran's left hip disability warranted referral for consideration of an extraschedular rating and remanded for such referral.  In May 2008, the Board found that the referral was not completed and remanded this issue again for extraschedular consideration.  The Director of Compensation and Pension provided an evaluation memorandum in September 2008 and after adjudication by the RO, this matter was returned to the Board.  

The Veteran testified in two separate hearings before the Board regarding the issue on appeal.  In December 1998, the Veteran presented testimony at a Travel Board hearing in front of Veterans Law Judge H. N. Schwartz.  In August 2003,   the Veteran presented testimony at a Travel Board hearing in front of Veterans Law Judge John E. Ormond, Jr.  Both transcripts are associated with the claims file and have been reviewed.  In this regard, VA regulations provide that the Veterans Law Judge (VLJ) who conducts a hearing in a claim must participate in making the final determination of the claim.  38 C.F.R. § 20.707.  Because the Veteran has testified before two different VLJs in connection with the issue on appeal, this case has been assigned to a panel of three VLJs, which includes the two Judges who conducted the Board hearings and Veterans Law Judge Steven L. Cohn.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(c)(1) (where multiple Members of the Board conduct hearings covering the same issue(s), or some of the same issues, a panel will decide the entire case, with the Members who conducted the hearings being included in the panel).  

Additionally, in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011) (appellant is entitled to an opportunity for a hearing before all the Board members who will ultimately decide his appeal), a letter was sent to the Veteran in May 2011 to afford him an opportunity for another hearing in front of Veterans Law Judge Steven L. Cohn.  To date, the Veteran has not responded to this inquiry.  Therefore, as indicated in the letter, the Board assumes that the Veteran does not want a third hearing and will proceed with appellate review.  

The Board also notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case includes references to severe impairment of occupational and daily activities due to the left hip disability.  Thus, the record reasonably raises the question of entitlement to TDIU.  The Board notes however, that the Veteran has been in receipt of a 100 percent schedular rating since March 1992.  The Board acknowledges Bradley v. Peake, 22 Vet. App. 280, 294 (2008), in which the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to consider the TDIU rating, even where a 100 percent schedular rating has been granted.  Id.  In this case, the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(s).  As the purpose of Bradley has been met, the Board finds that consideration of a TDIU would serve no benefit to the Veteran.  Thus, the Board finds that entitlement to TDIU is rendered moot and will not be addressed in this decision.  


FINDINGS OF FACT

From March 10, 1992, to May 16, 2002, the Veteran's left hip disability was manifested by severe symptomatology, absent x-ray evidence of nonunion of the femoral head or neck and loose motion.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a left hip injury, evaluated as 60 percent disabling from March 10, 1992 to May 16, 2002 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5255 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran filed a claim for an increased evaluation for the left hip in March 1992.  A notice letter was provided to the Veteran in August 2002.  This letter addressed the notice elements and informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  While the August 2002 letter was not given prior to the first AOJ adjudication of the claim, the case was reconsidered again in October 2002 and most recently in the January 2009 supplemental statement of the case.  

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Also pertinent to VA notice requirements is the Court's decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the following five elements:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Board notes that the Veteran has not received this notice.  Nevertheless, the Board finds no prejudice to the Veteran as a result of the inadequate notice provided on this element.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In this case, there are no potential effective date issues that would warrant providing additional VCAA notice.  Further, the Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Additionally, the Board finds that such error did not affect the essential fairness of the adjudication because the essential purpose of the notice was not frustrated.  Not only was the Veteran represented by counsel during the course of this appeal, he submitted evidence showing that he had actual knowledge of what was necessary to substantiate the claim.  Further, the claim was otherwise properly developed by the RO.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing and notice errors did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records, Social Security Administration (SSA) records and VA medical records.  The Veteran was provided the opportunity to set forth his contentions during the hearings before two undersigned Veterans Law Judges and afforded the opportunity for a third hearing.  VA opinions with respect to the issue on appeal were obtained.  Particularly relevant to the time period on appeal, VA examinations were obtained in November 1992, April 1997 and March 2001.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient.  They consider all of the pertinent evidence of record and fully described the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Further, as the relevant VA treatment records, SSA records and private medical records were acquired; two Board hearings were held; and a referral for extraschedular consideration was obtained, the Board finds that the RO complied with the Board's March 1999, June 2003, February 2006 and May 2008 Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Factual Background

On March 10, 1992, the Veteran requested a reevaluation of the 20 percent rating assigned to his service-connected left hip disability.  In May 2001, the RO increased the rating to 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5255, effective from March 10, 1992.  Effective May 17, 2002, the service-connected disability was evaluated as a status post left total hip arthroplasty with an evaluation of 100 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  An evaluation of 30 percent under Diagnostic Code 5054 was assigned effective from July 1, 2003.  Pursuant to the Joint Motion for Partial Remand, the only time period that remains on appeal is from March 10, 1992 to May 16, 2002.  

The medical evidence dated during the relevant appeal period, from March 10, 1992 to May 16, 2002 includes VA treatment records and private medical records that noted complaints of and treatment for left hip pain.

The November 1992 VA examination report shows that the Veteran complained of left hip pain.  The physical examination revealed that the hip extensors were all five out of five and symmetrical.  The Veteran had a two-centimeter leg length discrepancy with the left leg being shorter than the right.  The range of motion of the left hip was 0 to 110 degrees flexion, 10 degrees of internal rotation, 10 degrees of external rotation, and 40 degrees of abduction.  The examiner noted that the pain was markedly increased with extreme internal and external rotation.  The Veteran had an abductor lurch when ambulating without his cane and a mildly positive Trendelenburg sign of the left hip.  The examiner diagnosed degenerative joint disease secondary to traumatic arthritis of the left hip and coccivera of a traumatic origin with two-centimeter leg length discrepancy of the left hip.

A September 1993 VA x-ray of the hip revealed marked deformity of the left hip joint with evidence of old fracture of the left femur head and up-shifting of the femur on the left side.

A March 1994 private medical report shows that the Veteran complained of left hip pain.  The physical examination revealed tenderness to palpation of the anterior aspect of the hip.  The range of hip motion revealed 50 degrees of flexion with pain; normal range was 130 degrees.  Extension was full.  Abduction was 15 degrees; normal range was 35 degrees.  Adduction was 10 degrees; normal range was 20 degrees.  On internal and external rotation of the hip, the physician noted that there appeared to be pain.  Muscle testing revealed hip pain.  An x-ray brought in by the Veteran revealed an aplastic left hip.  The physician indicated that there was essentially no femoral head and there was a shallow acetabulum.  The impression was aplastic left hip.  The physician noted that a cane was medically necessary and he felt that the Veteran would ultimately require a left hip replacement.

An April 1997 VA examination report shows that the Veteran complained of severe left hip pain.  The physical examination revealed no evidence of swelling in the left hip.  The Veteran had a one-inch leg length discrepancy with the left being shorter than the right.  There was no evidence of any gross bony deformity of the left hip.  Range of motion of the left hip revealed flexion of 45 degrees, extension of 15 degrees, internal rotation of 20 degrees, and external rotation of 20 degrees.  The examiner noted that the Veteran had significant pain on range of motion of his left hip.  Radiographs obtained of the Veteran's left hip showed an old femoral neck fracture that had healed, with the neck shaft angled at about 110 degrees.  There was moderately severe degenerative joint disease.  The examiner diagnosed status post hip fracture that healed with a significant malunion.  The examiner commented that the Veteran had developed significant post-traumatic arthritis secondary to the left hip fracture. 

A June 1997 medical report from a private physician revealed that the Veteran had tenderness to palpation over the anterior and lateral aspect of the left hip.  The left hip flexed about 30 degrees and there was pain.  There was atrophy of the left lower extremity, as compared to the right.  The physician reported that the Veteran had decreased range of motion in all planes to the left hip.  Internal rotation was about 5 degrees; external rotation was about 20 degrees; adduction was about 10 degrees; and abduction was about 20 degrees.  The Veteran's left leg was two inches shorter than the right.  Straight leg raising on the left was about 40 degrees, causing back pain.  The patellar reflex was +2 and Achilles was +1.  There was generalized weakness of the left lower extremity, compared to the right, rated at about 4/5.  The Veteran had weakness of hip flexors and quadriceps on the left side as compared to the right.  There was obvious limping on ambulation.  The physician noted an impression of aplastic left hip and that the Veteran needed a cane on a medical basis.  

In a February 2001 letter, a physician reported that the Veteran complained of left hip pain with weakness and radiation brought on by standing, walking, or any kind of exercise in which he had to walk or move around.  An x-ray revealed that the head of the left hip was flattened, the neck was shortened, and there was some deformity of the acetabulum on the left side.  The physical examination revealed some tenderness to deep pressure over the head of the acetabulum in the area of the left hip.  The physician noted that the Veteran's pain had become more severe and he seemed to have increasing disability.

The March 2001 VA examination report shows that the left hip had progressively worsened.  All of the Veteran's joints were worse with excessive activity, walking, twisting, lifting, and bending.  The examination revealed approximately a three-inch leg length discrepancy with the left leg shorter than the right leg grossly.  The examiner noted that the Veteran was known to have an abnormal gait because of this leg length discrepancy.  He had 3/5 hip flexor strength in the left hip.  Range of motion revealed 20 degrees of external rotation, 10 degrees of internal rotation, 90 degrees of forward flexion, 10 degrees of extension, and 30 degrees of abduction with severe pain throughout the entire range of motion.  There was positive tenderness diffusively in the area of the hip joint with the worst pain elicited with log rolling of the hip.  There was negative straight leg raise bilaterally.  The x-rays of the pelvis showed a severe left hip deformity of the femoral neck and head with acetabular dysplatic changes and arthritic changes in the joint space.  The examiner diagnosed severe left hip deformity and arthritic changes.  The examiner noted that the Veteran was known to have weakness, fatigability, incoordination, and especially severe pain in the left hip.

Additional VA treatment records show that the Veteran underwent a total left hip replacement on May 17, 2002.  

Analysis

Under the provisions of Diagnostic Code 5255 for impairment of the femur, a 60 percent rating is warranted for a fracture of the surgical neck of the femur, with a false joint.  A 60 percent rating may be assigned for fracture of the shaft or anatomical neck of the femur, with nonunion, without loose motion, and weight bearing preserved with the aid of a brace.  An 80 percent rating is assigned for a fracture of the shaft or anatomical neck of the femur, with nonunion and loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).  

The foregoing medical evidence of record clearly shows that symptomatology associated with the Veteran's left hip disability was severe prior to his total left hip replacement on May 17, 2002.  The x-rays taken during the medical examinations, however, revealed that nonunion of the femoral head or neck and loose motion was not present.  As such, the criteria associated with an 80 percent rating under Diagnostic Code 5255 are not met.  The evidence did not show a spiral or oblique fracture in the left hip.  Accordingly, the Board finds that the Veteran's left hip disability did not more closely approximate symptomatology associated with a 80 percent rating under Diagnostic Code 5255 from March 10, 1992 until the surgery in May 2002.  

The Board also notes that the Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran's complaints of pain and functional loss were considered.  The medical evidence, particularly in the March 2001 examination, shows evidence of fatigue, weakness and incoordination after repetitive motion.  The Board finds, however, that these complaints of functional loss due to pain and limitation of motion are already compensated by the 60 percent rating.  Even after considering the complaints of pain and additional limitation, given the clinical evidence of record, the Board finds that the evidence does not provide a basis for finding that the criteria for an 80 percent evaluation is approximated.  There simply is no indication that the Veteran had symptoms that would approximate a spiral or oblique fracture with loose motion as required under Diagnostic Code 5255.

Further, the Board has considered whether an increased evaluation is warranted under any other potentially applicable diagnostic code.  In this case, however, no alternative diagnostic code would provide for an increased rating.  Other diagnostic codes that provide for a rating in excess of 60 percent include Diagnostic Code 5250 (hip ankylosis) and Diagnostic Code 5254 (flail joint).  The evidence shows that the Veteran was able to move his left hip, albeit with limitation, so it was clearly not ankylosed and Diagnostic Code 5250 is, therefore, inapplicable.  The medical evidence also does not indicate the Veteran's left hip disability resulted in a flail joint, thus, Diagnostic Code 5254 is also inapplicable.  

In view of the foregoing, the Board concludes that a rating in excess of 60 percent for service-connected residuals of a left hip injury from March 10, 1992, to May 16, 2002 is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 115-16.  

When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation and Pension is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  See 38 C.F.R. § 3.321(b)(1)(2010).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue is either raised by the Veteran or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board has jurisdiction to review the determinations of the Director of Compensation and Pension or the VA Under Secretary for Benefits regarding a Veteran's entitlement to an extra-schedular rating.  See Anderson v. Shinseki, 23 Vet. App. 423 (2009).  

In the instant case, in February 2006, the Board referred the Veteran's claim of entitlement to an extra-schedular rating to the Director of Compensation and Pension to determine whether the Veteran's service-connected left hip disorder warranted such a rating.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2010).  In September 2008, the Director completed an administrative review for consideration of an extra-schedular evaluation.  

In the September 2008 Memorandum from the Director of Compensation and Pension Service, the Director reviewed the claims file and referred to the service treatment records.  The Director noted that on the Veteran's initial VA psychiatric examination in June 1990, the Veteran was 49 years old, with two years of high school education.  At that time, the Veteran indicated that he worked as a school groundskeeper for some time upon his return from Vietnam.  The Veteran reported that he had 10 different employers in the past year.  Recently, the Veteran had worked in construction, as a concrete finisher, but he had a hard time keeping his job because of pain in his left leg.  He noted that he lost some jobs because of his irritable mood, inability to get along with others and lapses of attention.  A diagnosis of PTSD was made and a 70 percent evaluation was assigned from March 8, 1989, followed by a 100 percent evaluation effective March 10, 1992.  

The Director also noted that outpatient treatment records dated in March 1990 indicated complaints of left hip pain, good relief with Motrin.  The Veteran stated that he always used a cane since a 1962 trauma to the left hip.  Ranges of motion were 90 degrees flexion, external and internal rotation to 10 degrees with pain, abduction to 15 degrees.  Additionally, the Director noted that a September 1991 VA examination noted flexion of the hip to 75 degrees, abduction to 25 degrees; adduction to 10 degrees and extension to 5 degrees.  The Director concluded that while the Veteran had limitation in working in construction due to his arthritis of the left hip, the main cause of his inability to work was his service-connected PTSD.  The Director concluded that an extra-schedular evaluation in excess of 60 percent for arthritis of the left his for the period from March 10 1992 to May 16, 2002 was not warranted.  

The Board also notes that in the September 1991 VA examination report for the left hip disability, it was noted that the Veteran tried working in construction and painting but could not do these jobs because of pain.  The Veteran also testified in December 1998 that he could not perform his work duties because of his hip.  In a March 1994 letter from the private physician, the Veteran noted that he stopped working as a concrete finisher in December 1991 because of his left hip.  The physician maintained that a cane was medically necessary for the Veteran.  

The Board acknowledges that the Veteran had symptoms of the left hip disability which would have interfered with the Veteran's ability to perform physical labor.  The record also reflects that the Veteran has been unemployed for many years.  However, upon review of the evidence of record, the Board agrees with the assessment of the Director that the Veteran does not warrant an extra-schedular rating for his service-connected left hip disability.  The evidence does not demonstrate that his disabilities have produced an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment.  Specifically, as found by the Director, the main cause of the Veteran's inability to work was his PTSD, not the physical limitations caused by the Veteran's left hip.  

The Board notes that the Rating Schedule provides for higher ratings for the left hip disability, however, as described above, the evidence does not show that these criteria are met.  This absence of evidence warranting a higher schedular evaluation weighs against a finding that the Veteran's disability picture is so severe as to be beyond the contemplation of the Rating Schedule.  Although the Veteran's left hip disability was productive of severe symptoms, the evidence does not show frequent periods of hospitalization for such symptoms.  

Further, the preponderance of the evidence does not demonstrate that the Veteran's left hip disability caused marked interference with his employment.  While the Board recognizes that the left hip disability had an adverse impact on his occupation, this adverse impact alone is not sufficient to warrant the assignment of an extra-schedular rating, which is premised upon an exceptional or unusual disability picture.  The loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the instant case, while evidence of record shows that the Veteran may have been impaired in his occupation in construction or painting, the Veteran's 60 percent schedular rating for his left hip is a reflection of such impairment in the Veteran's ability to work.  The Veteran testified in the December 1998 hearing that he wasn't able to work and lost several jobs because of his inability to get along with others and respect authority due to his symptoms of PTSD.  As such, the evidence does not show that the left hip disability caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, supra.  

To the extent that the Veteran himself believes that his disabilities entitle him to compensation on an extra-schedular basis, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  However, the Board finds that his contentions are not supported by the objective evidence of record.  The Board has placed greater probative weight on the pertinent medical evidence of record which demonstrates that the Veteran's service-connected left hip is not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  As the preponderance of the evidence is against the Veteran's claim for an extra-schedular evaluation, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

An increased rating for residuals of a left hip injury, evaluated as 60 percent disabling from March 10, 1992 to May 16, 2002, is denied.




__________________________
Steven L. Cohn
Veterans Law Judge
Board of Veterans' Appeals

__________________________
H. N. Schwartz
Veterans Law Judge
Board of Veterans' Appeals




__________________________
John E. Ormond, Jr.
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


